Exhibit 10.2

Execution Version

SEVERANCE AGREEMENT

SEVERANCE AGREEMENT (the “Agreement”) dated as of August 9, 2018 (the “Effective
Date”), by and between PQ Corporation, a Pennsylvania corporation (the
“Company”), a wholly-owned subsidiary of PQ Group Holdings Inc., a Delaware
corporation (“Holdings), and Belgacem Chariag (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer the Executive desires to be employed by the Company; and

WHEREAS, the Agreement is intended to help attract and retain the Executive and
provide financial security to the Executive under circumstances entitling him to
separation pay as provided herein; and

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

Section 1.01. Definitions. Capitalized terms used in the Agreement shall have
the following respective meanings, except as otherwise provided or as the
context shall otherwise require:

“Accrued Obligations” shall have the meaning set forth in Section 3.01(a).

“Affiliate” shall mean any company or other entity controlled by, controlling or
under common control with Holdings.

“Annual Bonus” shall mean an annual bonus paid to the Executive under the
Company’s (or Holdings’) annual incentive bonus plans or programs based upon the
achievement of performance objectives established by the Board or Compensation
Committee each year. The Executive’s target bonus opportunity with respect to
the Annual Bonus shall be 100 percent (100%) of the Executive’s base salary,
with the actual amount of the Annual Bonus, if any, to be determined by the
Board or the Compensation Committee in accordance with the terms of the annual
incentive bonus plan or program. For 2018, any Annual Bonus will be pro-rated
based on the number of days the Executive is employed by the Company hereunder
during such year.

“Base Salary” shall mean the base salary (inclusive of any amounts deferred on a
pre-tax basis pursuant to Code Sections 125, 132 or 401(k)) paid to the
Executive immediately prior to the Termination Date on an annual basis (or, in
the case of a termination for Good Reason due to prong (i) of section (B) of
such definition, as in effect immediately prior to the reduction of the such
Base Salary), exclusive of any Annual Bonus or other bonus payments or
additional payments under any Benefit Plan. The base salary as of the Effective
Date shall be $880,000 on an annual basis, payable in accordance with the normal
payroll practices of the Company.

 



--------------------------------------------------------------------------------

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.

“Benefit Plan” shall mean any “employee benefit plan” (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company or Holdings,
including but not limited to those relating to compensation, bonuses,
profit-sharing, stock option, or other stock related rights or other forms of
incentive or deferred compensation, paid time off benefits, insurance coverage
(including any self-insured arrangements), health or medical benefits,
disability benefits, life insurance benefits, workers’ compensation,
supplemental unemployment benefits, travel reimbursements, car allowances,
moving expenses, taxable fringe benefits, gross-up payments to neutralize tax
effects, separation pay and post-employment or retirement benefits (including
compensation, pension, health, medical or life insurance or other benefits).

“Benefits” shall mean benefits the Executive may is entitled to due to his
coverage or participation in the Benefit Plans.

“Board” shall mean the Board of Directors of Holdings.

“Cause” shall mean:

(A) the Executive’s failure to perform such lawful duties reasonably requested
by the Board, which failure, if susceptible of cure, remains uncured or
continues or recurs thirty (30) days after the Executive’s receipt of written
notice from the Board specifying in reasonable detail the nature of such
failure, provided, however, that it is understood that this clause (A) shall not
permit the Company to terminate the Executive’s employment for Cause because of
dissatisfaction with the quality of services provided by or disagreement with
the actions taken by the Executive in the good faith performance of the
Executive’s duties to the Company;

(B) the Executive’s failure to observe any material written policies of
Holdings, the Company or their Affiliates of which the Executive has notice;

(C) the Executive’s gross negligence, willful disregard or willful misconduct in
the performance of Executive’s duties;

(D) the Executive’s conviction, guilty plea or plea of nolo contendere of a
felony or his commission of any act that the Board determines is involving moral
turpitude, fraud or theft;

(E) the Executive materially breaching a fiduciary duty with respect to
Holdings, the Company or their Affiliates;

(F) a material breach of this Agreement by the Executive; or

 

-2-



--------------------------------------------------------------------------------

(G) any acts of dishonesty undertaken by the Executive with respect to the
Company, Holdings or their Affiliates and intended to result in substantial
enrichment, at the Company’s, Holdings’ or their Affiliates’ expense.

“Change in Control” shall mean the first to occur of any of the following
events:

(A) Any Person, becomes the Beneficial Owner, directly or indirectly, of more
than fifty percent (50%) of the combined voting power, excluding any Person who
holds fifty percent (50%) or more of the voting power on the Effective Date (the
“Initial Owners”), of the then outstanding voting securities of Holdings
entitled to vote generally in the election of its directors (the “Outstanding
Holdings Voting Securities”) including by way of merger, consolidation or
otherwise; provided, however, that for purposes of this definition, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition of voting securities of Holdings directly from Holdings, including
without limitation, a Public Offering of securities; (ii) any acquisition by
Holdings or any of its Subsidiaries of Outstanding Holdings Voting Securities,
including an acquisition by any employee benefit plan or related trust sponsored
or maintained by Holdings or any of its Subsidiaries; or (iii) any acquisition
after which the Initial Owners and their Affiliates remain the Beneficial Owners
of more Outstanding Holdings Voting Securities than any other Person.

(B) Consummation of a reorganization, merger, or consolidation to which Holdings
is a party or a sale or other disposition of all or substantially all of the
assets of Holdings (a “Business Combination”), unless, following such Business
Combination: (i) any individuals and entities that were the Beneficial Owners of
Outstanding Holdings Voting Securities immediately prior to such Business
Combination are the Beneficial Owners, directly or indirectly, of more than
fifty percent (50%) of the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors (or election
of members of a comparable governing body) of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns all or substantially all of Holdings or all or
substantially all of Holdings’ assets either directly or through one or more
Subsidiaries) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination; (ii) no Person
(excluding any Successor Entity or any employee benefit plan or related trust of
Holdings, such Successor Entity, or any of their Subsidiaries) is the Beneficial
Owner, directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or comparable governing body) of the
Successor Entity, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors (or comparable governing body) of the Successor Entity were
incumbent directors (including persons deemed to be incumbent directors) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, to the extent necessary to comply with
Section 409A with respect to the payment of “nonqualified deferred
compensation,” “Change in Control” shall be limited to a “change in control
event” as defined under Section 409A. For the avoidance of doubt, neither a
Public Offering nor any changes to the size or members of the Board in
connection with or as a result of a Public Offering shall constitute or be
deemed to result in a Change in Control.

For purposes of this definition of “Change in Control” the terms “Person” shall
have the meaning ascribed to such term in Section 3(a)(9) of the Exchange Act
and used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) thereof.

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Code Section 409A” shall mean Section 409A of the Code and the Treasury
regulations and other interpretive rulings and guidance issued thereunder.

“Common Stock” means Holdings’ common stock, par value $0.01 per share, as the
same may be reclassified, exchanged or recapitalized.

“Compensation Committee” shall mean the Compensation Committee of the Board.

“Confidential Information” shall mean information that is not generally known to
the public and that is or was used, developed or obtained by Holdings, the
Company, or any of their Affiliates, including, but not limited to the
following: (i) information, observations, procedures and data known by the
Executive as a consequence of his employment with, or direct or indirect
services as agent, employee or consultant, to or on behalf of, the Company or
Holdings or any Affiliates of either of them concerning the business or affairs
of Holdings, the Company or any of their Affiliates; (ii) products or services;
(iii) costs and pricing structures; (iv) analyses; (v) drawings, photographs and
reports; (vi) computer software, including operating systems, applications and
program listings; (vii) flow charts, manuals and documentation; (viii) data
bases; (ix) accounting and business methods; (x) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice; (xi) customers, vendors, suppliers and
customer, vendor and supplier lists; (xii) other copyrightable works; (xiii) all
production methods, processes, technology and trade secrets and (xiv) all
similar and related information in whatever form. Confidential Information will
not include any information that has been published in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 

-4-



--------------------------------------------------------------------------------

“Disability” shall mean the inability to engage in substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of no less than 12 months as within the scope of the Company’s long term
disability plan, as in effect from time to time, or if no such plan is in
effect, “Disability” means “permanent and total disability” as defined in Code
Section 22(e)(3).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder from time to time.

“Good Reason” shall mean, when used with reference to the Executive, any of the
following actions or failures to act, but in each case only if it occurs while
the Executive is employed by the Company and then only if it is not consented to
by the Executive in writing:

(A) a material reduction in Executive’s title, authority, duties or
responsibilities, excluding isolated or immaterial actions;

(B) a material reduction in: (i) the Executive’s base salary or (ii) the target
bonus opportunity with respect to his Annual Bonus, other than an
across-the-board reduction in base salary or bonus opportunity for all of the
members of the Company’s management team;

(C) a demand by the Company that the Executive must relocate from his primary
residence unless the Executive and the Company are in mutual agreement regarding
such relocation; or

(D) a material breach by the Company of this Agreement.

The foregoing notwithstanding, for purposes of this definition, none of the
actions described in clauses (A) through (D) above shall constitute “Good
Reason” with respect to the Executive if it was an isolated and inadvertent
action not taken in bad faith by the Company and if it is remedied by the
Company within 30 days after receipt of written notice thereof given by the
Executive as provided in the paragraph below. In the case of a demand from the
Company that the Executive must relocate from his primary residence, as
described in clause (C), the Executive must give the Company written notice
within 30 days of the time the Company makes such relocation request. In the
case of the actions described in clauses (A) through (D), if the matter is not
capable of being remedied within 30 days, then such remedy needs to occur within
a reasonable period of time following such 30-day period, provided that the
Company has commenced such remedy within said 30-day period.

If the Executive believes that an event constituting Good Reason has occurred,
the Executive must notify the Company in writing of that belief within 30 days
of the occurrence of the Good Reason event, which notice will set forth the
basis for that belief. In such cases, the Company will have 30 days after
receipt of such notice (or, if the matter is not capable of remedy within 30
days, then within a reasonable period of time following such 30-day period,
provided that the Company has commenced such remedy within said 30-day period)
(the “Determination Period”)

 

-5-



--------------------------------------------------------------------------------

in which to rectify such event, determine that an event constituting Good Reason
does not exist, or determine that an event constituting Good Reason exists. If
the Company does not take any of such actions within the Determination Period,
the Executive may terminate his employment with the Company for Good Reason
within the 30 day period following the end of the Determination Period by giving
written notice to the Company in accordance with the provisions of Section 2.01,
which termination will be effective on the Termination Date; if the Executive
does not so terminate his employment within such time period his ability to
terminate employment for Good Reason shall cease to exist upon the end of such
period. If the Company determines that Good Reason does not exist, then (A) the
Executive will not be entitled to rely on or assert such event as constituting
Good Reason, and (B) the Executive may pursue his remedies under this Agreement
within 30 days after the Executive’s receipt of written notice of the Company’s
determination.

“Person,” except as otherwise provided in this Agreement, shall be construed
broadly and shall include, without limitation, an individual, a partnership, an
investment fund, a limited liability company, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof.

“Public Offering” means the sale of shares of the Common Stock to the public
pursuant to an effective registration statement (other than a registration
statement on Form S-4 or S-8 or any similar or successor form) filed under the
Securities Act in connection with an underwritten offering.

“Severance Continuation Period” shall mean the 24-month period following the
Termination Date.

“Subsidiary” means any corporation, partnership, limited liability company or
other entity, a majority of whose outstanding voting securities are owned,
directly or indirectly, by Holdings.

“Target Bonus Payment” shall mean, for any given year, an amount equal to the
Executive’s target bonus opportunity (expressed as a percentage of Base Salary)
with respect to his Annual Bonus (without proration).

“Termination Date” shall mean the date on which the Executive is no longer
employed by, and has a “separation from service” (within the meaning of Code
Section 409A) from, the Company and its Affiliates.

“Termination Notice” shall mean, as appropriate, written notice from (a) the
Executive to the Company purporting to terminate the Executive’s employment for
or without Good Reason in accordance with Section 2.01 or (b) the Company to the
Executive purporting to terminate the Executive’s employment for Cause or
Disability in accordance with Section 2.02.

“Termination Year” shall mean the calendar year during which the Termination
Date occurs.

 

-6-



--------------------------------------------------------------------------------

“Work Product” shall mean all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, tradenames, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’s, Holdings’ or any of its or their Subsidiaries’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Executive (whether or not
during usual business hours and whether or not alone or in conjunction with any
other Person) while employed by the Company together with all patent
applications, letters patent, trademark, tradename and service mark applications
or registrations, copyrights and reissues thereof that may be granted for or
upon any of the foregoing.

Section 1.02. Interpretation. In the Agreement (a) the words “herein,” “hereof”
and “hereunder” refer to the Agreement as a whole and not to any particular
Article, Section or other subdivision, (b) reference to any Article or Section,
means such Article or Section hereof and (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term. The Article and Section headings herein
are for convenience only and shall not affect the construction hereof.

ARTICLE II

ELIGIBILITY AND BENEFITS

Section 2.01. Termination Notices from Executive for Good Reason and without
Good Reason. For purposes of the Agreement, in order for the Executive to
terminate his employment for Good Reason, the Executive must give a Termination
Notice to the Company in accordance with the requirements specified under the
definition of Good Reason in Section 1.01, which notice shall be signed by the
Executive, shall be dated the date it is given to the Company, shall specify the
Termination Date and shall state that the termination is for Good Reason and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such Good Reason. In the event that the Executive
voluntarily terminates his employment without Good Reason, the Executive must
give a Termination Notice to the Company, which shall specify the Termination
Date, which date shall not be less than 30 days from the date the Termination
Notice is given. In such cases, the Board may, in its discretion, accelerate the
effective date of such termination of employment and pay the Executive Base
Salary in lieu of such notice.

Section 2.02. Termination Notices from Company for Cause or Disability. For
purposes of the Agreement, in order for the Company to terminate the Executive’s
employment for Cause, the Company must give a Termination Notice to the
Executive, which notice shall be in writing and dated the date it is given to
the Executive, shall specify the Termination Date and shall state that the
termination is for Cause and shall set forth in reasonable detail the
particulars thereof. For purposes of the Agreement, in order for the Company to
terminate the Executive’s employment for Disability, the Company must give a
Termination Notice to the Executive, which notice shall be dated the date it is
given to the Executive, shall specify the Termination Date and shall state that
the termination is for Disability and shall set forth in reasonable detail the
particulars thereof. Any Termination Notice given by the Company that does not
comply, in all material respects, with the foregoing requirements shall be
invalid and ineffective for purposes of the Agreement. Any Termination Notice
purported to be given by the Company to the Executive after the death or
retirement of such Executive shall be invalid and ineffective. Executive and
his/her representative(s) will cooperate fully in providing all evidence that
the Board needs to determine Disability.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

SEVERANCE AND RELATED TERMINATION BENEFITS

Section 3.01. Termination of Employment.

(a) Voluntary Termination by Executive. In the event that the Executive’s
employment is terminated by the Executive other than for Good Reason, then the
Executive shall be paid, within 30 days following the Termination Date (unless
applicable state law requires sooner payment), the following (with the benefits
set forth in (1) and (2) collectively referred to as the “Accrued Obligations”):

(1) the Base Salary through the Termination Date, to the extent not already
paid, and any amounts due for paid time off or vacation bank through the
Termination Date; and

(2) reimbursement for any unreimbursed business expenses properly incurred by
the Executive, in accordance with the Company’s applicable policy, prior to the
Termination Date, to the extent such reimbursements are submitted to the Company
within 30 days following the Termination Date.

Following the Executive’s termination of employment other than for Good Reason,
except as set forth in this Section 3.01(a), the Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.

(b) For Cause. In the event that the Executive’s employment is terminated by the
Company for Cause, then the Executive shall be paid, within 30 days following
the Termination Date (unless applicable state law requires sooner payment), the
Accrued Obligations through the Termination Date.

Following the Executive’s termination of employment by the Company for Cause,
except as set forth in this Section 3.01(b), the Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.

(c) Disability or Death. In the event that the Executive’s employment is
terminated (i) by the Company by reason of the Executive’s Disability or (ii) as
a result of the Executive’s death, then in either case, the following benefits
shall be paid to the Executive or the Executive’s estate, as applicable:

(1) the Accrued Obligations (at the time set forth in Section 3.01(a)); and

 

-8-



--------------------------------------------------------------------------------

(2) within 60 days following the Termination Date, a lump-sum cash payment equal
to the product of (i) the Target Bonus Payment and (ii) a fraction, the
numerator of which is the number of days during which the Executive was employed
by the Company in the Termination Year and the denominator of which is 365.

Following the Executive’s termination of employment due to death or Disability,
except as set forth in this Section 3.01(c), the Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.

(d) Without Cause or for Good Reason Before a Change in Control. In the event
that the Executive’s employment is terminated before a Change in Control (i) by
the Company without Cause (other than due to Disability or death) or (ii) by the
Executive for Good Reason, then, subject to the provisions of Section 3.02 and
Section 5.02(a) and (b) (under certain circumstances requiring a six month
suspension of payments) hereof, in either case, the following benefits shall be
paid to the Executive:

(1) the Accrued Obligations (at the time set forth in Section 3.01(a));

(2) a continuation of the Executive’s Base Salary during the Severance
Continuation Period, which shall be paid at the same time and in the same manner
as if the Executive had remained employed by the Company during such period;
provided, however, that the payments normally payable during the 60-day period
following the Termination Date shall be accrued and paid in a lump sum within
five days following the end of such 60-day period;

(3) a pro rata amount of the Annual Bonus, if any, which would have been payable
for the calendar year in which such termination occurs, determined at the same
time and in the same manner as would have occurred if the Executive’s employment
had not been terminated during such calendar year and equal to the amount which
would have been payable to the Executive if the Executive’s employment had not
been terminated during such calendar year multiplied by a fraction, the
numerator of which is the number of days the Executive was employed by the
Company during such calendar year and the denominator of which is 365. Any pro
rata Annual Bonus payable under this subsection shall be paid in a lump sum at
the same time the Annual Bonus amounts would have been paid if the Executive’s
employment had continued until the normal Annual Bonus payment date;

(4) a cash payment equal to two (2) times the Target Bonus Payment for the year
in which the Termination Date occurs (or, in the case of a termination for Good
Reason due to prong (ii) of section (B) of such definition, based on the target
bonus opportunity immediately prior to any reduction of it), payable in as
nearly equal installments as possible over the Severance Continuation Period;
provided, however, that the payments normally payable during the 60-day period
following the Termination Date shall be accrued and paid in a lump sum within
five days following the end of such 60-day period; and

 

-9-



--------------------------------------------------------------------------------

(5) during the Severance Continuation Period, the Executive and his eligible
dependents as of the Termination Date shall continue to be covered by all
medical, vision and dental Benefit Plans (excluding disability and life
insurance) maintained by the Company, and at the same single / family / spouse
only / other option, under which the Executive was covered immediately prior to
the Termination Date (collectively, the “Continued Health Benefits”) at the same
active Executive premium cost as a similarly situated active executive;
provided, however, in any case such Benefits shall cease if the Executive
becomes entitled to medical benefits, dental and vision benefits from a new
employer as provided in Section 3.03(a). The Company may provide such medical,
vision and dental benefits by reimbursing Executive for his cost for COBRA (or,
if the Company determines it is possible, by making other arrangements to
relieve Executive of such cost) in an amount equal to what the Company was
previously paying on behalf of Executive for such benefits through such
Severance Continuation Period and comparable amounts if the COBRA continuation
period expires prior to the expiration of the Severance Continuation Period.

Following the Executive’s termination of employment by the Company without Cause
or by the Executive for Good Reason, except as set forth in this
Section 3.01(d), the Executive shall have no further rights to any compensation
or any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment.

(e) Without Cause or For Good Reason Following a Change in Control. In the event
that the Executive’s employment is terminated within one year following a Change
in Control either (i) by the Executive for Good Reason or (ii) by the Company
without Cause (other than due to Disability or death), then, subject to
provisions of Section 3.02 and Section 5.02(a) and (b) (under certain
circumstances requiring a six month suspension of payments) hereof, in either
case, the following benefits shall be paid to the Executive:

(1) the Accrued Obligations (at the time set forth in Section 3.01(a));

(2) (i) a continuation of the Executive’s Base Salary during the Severance
Continuation Period which shall be paid at the same time and in the same manner
as if the Executive had remained employed by the Company during such period;
provided, however, that the payments normally payable during the 60-day period
following the Termination Date shall be accrued and paid in a lump sum within
five days following the end of such 60-day period and (ii) an additional amount
equal to the Executive’s Base Salary, payable in a lump sum on the next business
day following the last day of the Severance Continuation Period;

(3) a pro rata amount of the Annual Bonus, if any, which would have been payable
for the calendar year in which such termination occurs, determined at the same
time and in the same manner as would have occurred if the Executive’s employment
had not been terminated during such calendar year and

 

-10-



--------------------------------------------------------------------------------

equal to the amount which would have been payable to the Executive if the
Executive’s employment had not been terminated during such calendar year
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed by the Company during such calendar year and the
denominator of which is 365. Any pro rata Annual Bonus payable under this
subsection shall be paid in a lump-sum at the same time the Annual Bonus amounts
would have been paid if the Executive’s employment had continued until the
normal Annual Bonus payment date;

(4) cash payments equal to (i) two (2) times the Target Bonus Payment for the
year in which the Termination Date occurs (or, in the case of a termination for
Good Reason due to prong (ii) of section (B) of such definition, based on the
target bonus opportunity immediately prior to any reduction of it), payable in
as nearly equal installments as possible over the Severance Continuation Period;
provided, however, that the payments normally payable during the 60-day period
following the Termination Date shall be accrued and paid in a lump sum within
five days following the end of such 60-day period and (ii) an additional amount
equal to the Target Bonus Payment for the year in which the Termination Date
occurs (or, in the case of a termination for Good Reason due to prong (ii) of
section (B) of such definition, based on the target bonus opportunity
immediately prior to any reduction of it), payable in a lump sum on the next
business day following the last day of the Severance Continuation Period; and

(5) during the Severance Continuation Period, the Executive and his eligible
dependents as of the Termination Date shall continue to receive the Continued
Health Benefits at the same active Executive premium cost as a similarly
situated active executive; provided, however, in any case such Continued Health
Benefits shall cease if the Executive becomes entitled to medical benefits,
dental and vision benefits from a new employer as provided in Section 3.03(a).
The Company may provide such medical, vision and dental benefits by reimbursing
Executive for his cost for COBRA (or, if the Company determines it is possible,
by making other arrangements to relieve Executive of such cost) in an amount
equal to what the Company was previously paying on behalf of Executive for such
benefits through such Severance Continuation Period and comparable amounts if
the COBRA continuation period expires prior to the expiration of the Severance
Continuation Period.

Following the Executive’s termination of employment within one year following a
Change in Control either (i) by the Executive for Good Reason or (ii) by the
Company without Cause, except as set forth in this Section 3.01(e), the
Executive shall have no further rights to any compensation or any other benefits
in the nature of severance or termination pay or in connection with the
termination of his employment.

(f) Vested Benefits. Following the Executive’s termination of employment under
Section 3.01(a), (b), (c), (d), or (e) he shall be entitled to payment or
distribution of such vested Benefits, if any, as to which the Executive may be
entitled under the Benefit Plans pursuant to the terms of the applicable plans
then in effect. Notwithstanding the foregoing, nothing in this Agreement shall
provide accelerated or enhanced vesting beyond the terms, conditions and
provisions set forth in the Benefit Plans. With respect to entitlement to vested
Benefits, in the event of conflict between this Agreement and the Benefit Plans,
the Benefit Plans shall control.

 

-11-



--------------------------------------------------------------------------------

(g) Treatment of Continued Health Benefits. The premium cost to the Company of
providing any Continued Health Benefits which are medical, dental or vision
benefits on a self-insured basis, will be timely reported to the Executive as
taxable income, unless the Company determines that applicable law permits some
other treatment. Any continued medical, dental or vision benefits provided to
Executive and his dependents pursuant to Section 3.01(d) or (e) are provided
concurrently with any rights the Executive and such dependents may have to
continue such coverages under COBRA. The provisions of this Section 3.01 will
not prohibit the Company from changing the terms of such Continued Health
Benefits provided that any such changes apply to all similarly situated
executives of the Company and its Affiliates (e.g., the Company may switch
insurance carriers or preferred provider organizations).

Section 3.02. Condition to Receipt of Separation Pay. As a condition to receipt
(or retention, as applicable) of any payment or amounts under Section 3.01(d)
and (e), the Executive must (a) enter into a General Release and Waiver of
Claims (“Release Agreement”) with the Company and its Affiliates in
substantially the form attached as Exhibit A and (b) continue to comply with his
obligations under Article IV of this Agreement. The Executive must execute and
return the Release Agreement to the Company no later than the time period
established by the Company which shall be no longer than 45 days from the date
Executive receives the Release Agreement, followed by a seven (7)-day revocation
period following the date the Release Agreement is executed (“Revocation
Period”). The Executive’s failure to timely execute and return the Release
Agreement in accordance with the previous sentence, or the Executive’s
revocation of the Release Agreement during the Revocation Period, will result in
a forfeiture of all benefits payable to the Executive under the terms of the
Agreement other than the Accrued Obligations and any vested Benefits described
under Section 3.01(f).

Section 3.03. Limitation of Benefits.

(a) Anything in the Agreement to the contrary notwithstanding, the Company’s
obligation to provide the Continued Health Benefits shall cease if and when the
Executive becomes employed by a third party that provides such Executive with
substantially comparable health and welfare benefits, subject to the Executive’s
right to elect to continue coverage under COBRA at his own cost.

(b) Any amounts payable under the Agreement shall be in lieu of and not in
addition to any other severance or termination payment under any other plan or
agreement with the Company. As a condition to receipt of any payment under the
Agreement, the Executive shall waive any entitlement to any other severance or
termination payment by the Company, including any severance or termination
payment set forth in an individual employment agreement with the Company.
Notwithstanding the foregoing and subject to Section 3.01(f), nothing in this
Section 3.03(b) shall abridge the Executive’s rights with respect to vested
benefits under any Benefit Plan.

 

-12-



--------------------------------------------------------------------------------

Section 3.04. Certain Excise Taxes. Notwithstanding anything to the contrary in
this Agreement, if the Executive is a “disqualified individual” (as defined in
Code Section 280G(c)), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which the Executive has
the right to receive from the Company or any of its Affiliates, would constitute
a “parachute payment” (as defined in Code Section 280G(b)(2)), then such
payments and benefits shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by the Executive
from the Company and its Affiliates will be one dollar ($1.00) less than three
(3) times Executive’s “base amount” (as defined in Code Section 280G(b)(3)) and
so that no portion of such amounts and benefits received by the Executive shall
be subject to the excise tax imposed by Code Section 4999 or (b) paid in full,
whichever produces the better net after tax position to the Executive (taking
into account any applicable excise tax under Code Section 4999 and any other
applicable taxes). The reduction of payments and benefits mentioned hereunder,
as applicable, shall be made by reducing such payments and benefits first, to
the extent of any severance payments due pursuant to Article 3 paid in cash,
with later payments being reduced first. Thereafter, the reduction shall be made
by: (A) the waiver of accelerated vesting of equity awards, with awards having a
later vesting date being reduced first; (B) next, cutting back on the benefit
continuation pursuant to Section 3; and (C) lastly, reducing all other payments
or benefits, with later payments being reduced first. The determination as to
whether any such reduction in the amount of the payments and benefits provided
hereunder is necessary shall be made by Holdings in good faith. If a reduced
payment or benefit is made or provided and through error or otherwise that
payment or benefit, when aggregated with other payments and benefits from the
Company (or its Affiliates) used in determining if a parachute payment exists,
exceeds one dollar ($1.00) less than three (3) times the Executive’s base
amount, then the Executive shall immediately repay such excess to the Company
upon notification that an overpayment has been made. In the event any reduction
under this Agreement is disputed by the Executive, then determinations required
to be made under this Section 3.04, including the assumptions to be utilized in
arriving at such determination, shall be made by an outside nationally
recognized accounting or consulting firm selected by Holdings or the Board, in
its reasonable discretion (the “Accounting Firm”), which shall provide detailed
supporting calculations both to Holdings and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a payment
hereunder, or such earlier time as is requested by Holdings. In no event shall
the Accounting Firm be an accounting firm that was, or is, serving as accountant
or auditor for the individual, entity or group affecting the change of ownership
or effective control of Holdings. Nothing in this Section 3.04 shall require the
Company or Holdings (or any of their respective Affiliates) to be responsible
for, or have any liability or obligation with respect to, the Executive’s excise
tax liabilities under Code Section 4999.

Section 3.05. Unfunded; Executive’s Rights Unsecured. The Company shall not be
required to establish any special or separate fund or make any other segregation
of funds or assets to assure the payment of any benefit hereunder. The right of
the Executive to receive the benefits provided for herein shall be an unsecured
obligation against the general assets of the Company.

 

-13-



--------------------------------------------------------------------------------

ARTICLE IV

CERTAIN AGREEMENTS

Section 4.01. Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time, either during his employment
with the Company or its Affiliates or thereafter, any Confidential Information
of which the Executive is or becomes aware, except to the extent that (i) such
disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive by the Company; (ii) to the
extent that such disclosure is required in connection with any action by the
Executive to enforce rights under this Agreement or (iii) such disclosure is
required by a court of law, governmental agency, or by any administrative or
legislative body with jurisdiction to order the Executive to divulge or disclose
such Confidential Information; provided, that, the Executive shall provide ten
(10) days prior written notice to the Company of any such requirement or order
to disclose Confidential Information so that the Company may seek a protective
order or similar remedy; and, provided, further, that, in each case set forth
above, the Executive informs the recipients that such information or
communication is confidential in nature. In addition, nothing in this Agreement
limits, restricts or in any other way affects the Executive’s communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning matters relevant to the
governmental agency or entity. The Executive cannot be held criminally or
civilly liable under any federal or state trade secret law for disclosing a
trade secret (a) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (b) in a
complaint or other document filed under seal in a lawsuit or other proceeding.
Notwithstanding this immunity from liability, the Executive may be held liable
if Executive unlawfully accesses trade secrets by unauthorized means.

Section 4.02. Inventions and Patents. The Executive agrees that all Work Product
belongs to the Company. The Executive will promptly disclose such Work Product
to the Board and perform all actions reasonably requested by the Board (whether
during or after the Employment Period) to establish and confirm such ownership
(including, without limitation, the execution and delivery of assignments,
consents, powers of attorney and other instruments) and to provide reasonable
assistance to the Company in connection with the prosecution of any applications
for patents, trademarks, trade names, service marks or reissues thereof or in
the prosecution or defense of interferences relating to any Work Product.

Section 4.03. Non-Compete and Non-Solicitation. The Executive acknowledges and
agrees with the Company that during the course of the Executive’s employment
with the Company, the Executive will have the opportunity to develop
relationships with existing employees, customers and other business associates
of Holdings, the Company and their Subsidiaries (collectively, “PQ”) which
relationships constitute goodwill of PQ, and PQ would be irreparably damaged if
the Executive were to take actions that would damage or misappropriate such
goodwill. Accordingly, the Executive agrees as follows:

 

-14-



--------------------------------------------------------------------------------

(a) The Executive acknowledges that PQ currently conducts its business
throughout the world (the “Territory”). Accordingly, during the Executive’s
employment with the Company and during the 24-month period following the
Termination Date (the “Non-Compete Period”), the Executive shall not, directly
or indirectly, enter into, engage in, assist, give or lend funds to or otherwise
finance, be employed by or consult with, or have a financial or other interest
in, any Person that offers one or more products or services or engages in a
business, in each case, that is directly competitive with a product or service
or the business of PQ, as conducted or in active planning (a “Competitor”),
whether for or by himself or in any other capacity. To the extent that the
covenant provided for in this Section 4.03(a) may later be deemed by a court to
be too broad to be enforced with respect to its duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power to reduce the duration or scope of the provision, and to
add or delete specific words or phrases to or from the provision. The provision
as modified shall then be enforced. Notwithstanding the foregoing restriction,
it shall not be a violation of this Section 4.03(a) for the Executive to work
for a Competitor if: (i) the Executive works in a separate legal subsidiary or
Affiliate that offers products or services or conducts a business, in each case,
that is not directly competitive with PQ, (ii) the Executive informs Holdings in
writing prior to accepting the position how such position complies with the
terms of this subsection, and (iii) Holdings consents to Executive’s employment
with such entity, which consent shall not be unreasonably withheld.

(b) Notwithstanding the foregoing, the aggregate ownership by the Executive of
no more than two percent (on a fully-diluted basis) of the outstanding equity
securities of any Person, which securities are traded on a national or foreign
securities exchange, quoted on the NASDAQ stock market or other automated
quotation system, and which Person competes with PQ (or any part thereof) within
the Territory, shall not be deemed to be a violation of Section 4.03(a). In the
event that any Person in which the Executive has any financial or other interest
directly or indirectly enters into a line of business during the Non-Compete
Period that competes with PQ or engages in the business of PQ within the
Territory, the Executive shall divest all of his interest (other than as
permitted to be held pursuant to the first sentence of this Section 4.03(b)) in
such Person within 15 days after such Person enters into such line of business
that competes with PQ or engages in such business within the Territory; provided
that, in the event that such equity interest is not publicly traded, the
Executive will divest such interest as promptly as practicable and, pending such
divestiture, will recuse himself from any and all activities that would be in
competition, whether directly or indirectly, with PQ or that would otherwise be
precluded under Section 4.03(a). For the avoidance of doubt, the immediately
preceding sentence shall not be construed as an amendment, waiver or
modification to any other term or provision of this Agreement, or to any
restrictive covenant or other provision contained in any agreement between the
Executive, Holdings, the Company or any Affiliate of any of them and in the
event that the Executive does not promptly divest such interest and recuse
himself from competitive activities with such non-public entity while attempting
to divest his interest in such entity or engages in any activity that would
otherwise be precluded under Section 4.03(a), the Executive’s termination shall
be immediately deemed a termination of employment for Cause pursuant to the
terms of this Agreement.

(c) The Executive covenants and agrees that during the Executive’s employment
with the Company and during the 24-month period following the Termination Date,
except as expressly provided herein, the Executive will not, directly or
indirectly, either for himself or for any other Person (i) solicit or attempt to
induce any employee or consultant of PQ to terminate his employment; (ii) employ
any employee or consultant of PQ during the period of

 

-15-



--------------------------------------------------------------------------------

his employment or consulting relationship with PQ; (iii) solicit any customer of
PQ to purchase or distribute information, products or services of or on behalf
of the Executive or such other Person that are competitive with the information,
products or services provided by PQ or (iv) take any action that may cause
injury to or interfere with the relationships between PQ or any of their
employees and any lessor, lessee, vendor, supplier, customer, distributor,
employee, consultant or other business associate of PQ or any of its
Subsidiaries as such relationship relates to PQ’s conduct of its business.

(d) The Executive understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Company and any of its Affiliates, but he nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of PQ and as otherwise provided hereunder or as described in the
recitals hereto to clearly justify such restrictions which, in any event (given
his education, skills and ability), the Executive does not believe would prevent
him from otherwise earning a living.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.01. Cumulative Benefits. Except as provided in Section 3.03(b), the
rights and benefits provided to the Executive under the Agreement are in
addition to and shall not be a replacement of, all of the other rights and
benefits provided to such Executive under any Benefit Plan or any agreement
between such Executive and the Company.

Section 5.02. Code Section 409A.

(a) It is intended that the payments and benefits provided under the Agreement
shall be exempt from or comply with the application of the requirements of Code
Section 409A.

(b) This Agreement shall be construed, administered and governed in a manner
that affects such intent. For purposes of Code Section 409A, each payment made
under this Agreement is intended to be a separate payment. Any taxable benefits
or payments provided under the Agreement are intended to qualify for the
“short-term deferral” exception to Code Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the separation (severance) pay exceptions to Code Section 409A, to the maximum
extent possible. To the extent that none of these exceptions (or any other
available exception) applies, then notwithstanding anything contained herein to
the contrary, and to the extent required to comply with Code Section 409A, if
the Executive is a “specified employee,” as determined by the Company in
accordance with Code Section 409A, as of the Termination Date, then all amounts
due under the Agreement that constitute a “deferral of compensation” within the
meaning of Code Section 409A, that are provided as a result of a “separation
from service” within the meaning of Code Section 409A, and that would otherwise
be paid or provided during the first six months following the Termination Date,
shall be accumulated through and paid or provided on the first business day that
is more than six months after the date of the Termination Date (or, if the
Executive dies during such six-month period, within 90 days after the
Executive’s death). In no event shall the Executive be permitted, directly or
indirectly, to designate the taxable year of payment.

 

-16-



--------------------------------------------------------------------------------

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A:
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; and (iii) such payments
shall be made on or before the last day of the Executive’s calendar year
following the calendar year in which the expense occurred, or such earlier date
as required hereunder. The payments and benefits provided under the Agreement
may not be deferred, accelerated, extended, paid out or modified in a manner
that would result in the imposition of an additional tax, interest, penalties or
other monetary amounts under Code Section 409A upon the Executive. Although the
Company will use its best efforts to avoid the imposition of taxation, interest,
penalties or other monetary amounts under Section 409A of the Code, the tax
treatment of the benefits provided under the Agreement is not warranted or
guaranteed. None of the Company, Holdings or their Affiliates, or their
respective directors, officers, executives or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by the Executive
(or any other individual claiming a benefit through the Executive) as a result
of the Agreement.

Section 5.03. No Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in the Agreement by seeking or accepting
other employment following a termination of his employment with the Company or
otherwise. Except as otherwise provided in Section 3.03, the amount of any
payment provided for in the Agreement shall not be reduced by any compensation
or benefit earned by the Executive as the result of employment by another
employer or by retirement benefits. Except as set forth in Section 5.18 or as
otherwise set forth herein, the Company’s obligations to make payments to the
Executive required under the Agreement shall not be affected by any set off,
counterclaim, recoupment, defense or other claim, right or action that the
Company may have against such Executive.

Section 5.04. No Employment Rights Conferred. This Agreement shall not be deemed
to create a contract of employment between the Executive and the Company and/or
its Affiliates. Nothing contained in the Agreement shall (a) confer upon the
Executive any right with respect to continuation of employment with the Company
or (b) subject to the rights and benefits of the Executive hereunder, interfere
in any way with the right of the Company to terminate the Executive’s employment
at any time and for any reason.

Section 5.05. Severability. It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

-17-



--------------------------------------------------------------------------------

Section 5.06. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and sufficient if (i) delivered
personally, (ii) delivered by certified United States Post Office mail, return
receipt requested, (iii) telecopied or (iv) sent to the recipient by a
nationally-recognized overnight courier service (charges prepaid) and addressed
to the intended recipient as set forth below:

if to the Executive, to him at his most recent address in the Company’s records,

 

if to Holdings or the Company:

  

PQ Corporation

300 Lindenwood Drive

Valleybrooke Corporate Center

Malvern, PA 19355-1740

 

Attention:    Joseph S. Koscinski,

Vice President and General Counsel

Facsimile:    610-651-4273;

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) in the case
of personal delivery, on the date of such delivery, (b) in the case of delivery
by mail, on the third business day following such mailing, (c) if telecopied, on
the date telecopied, and (d) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch.

Section 5.07. Enforcement. Because the Executive’s services are unique and
because the Executive has access to Confidential Information and Work Product,
the parties hereto agree that money damages would be an inadequate remedy for
any breach of this Agreement. Therefore, in the event of a breach or threatened
breach of this Agreement, the Company or its successors or assigns may, in
addition to other rights and remedies existing in their favor, apply to any
court of competent jurisdiction for specific performance and/or injunctive or
other relief in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security).

Section 5.08. Entire Agreement. This Agreement, the agreements and documents
referenced herein, including but not limited to the Benefit Plans, and the
General Release and Waiver of Claims embody the complete agreement and
understanding among the parties and supersede and preempt any prior or
contemporaneous understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

Section 5.09. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The parties hereto agree
to accept a signed facsimile copy of this Agreement as a fully binding original.

 

-18-



--------------------------------------------------------------------------------

Section 5.10. Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company and their respective successors, assigns, heirs,
executors, administrators, legal representatives and estate, as the case may be,
provided, however, that the obligations of the Executive under this Agreement
shall not be assigned without the prior written consent of the Company.

Section 5.11. Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.

Section 5.12. Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the Commonwealth of Pennsylvania without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the
Commonwealth of Pennsylvania.

Section 5.13. Descriptive Headings; Nouns and Pronouns. Descriptive headings are
for convenience only and shall not control or affect the meaning or construction
of any provision of this Agreement. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice-versa.

Section 5.14. Taxes. The Company shall have the power to withhold, or require
the Executive to remit to the Company, as the case may be, promptly upon
notification of the amount due, an amount sufficient to satisfy the amount of
all Federal, state, local and foreign withholding tax requirements with respect
to any payment of cash, or issuance or delivery of any other property hereunder
to the Executive or any third party, and the Company may defer any such payment
of cash or issuance or delivery of such other property until such requirements
are satisfied.

Section 5.15. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT. Each
party certifies and acknowledges that (i) no representative, agent or attorney
of any other party has represented, expressly or otherwise, that such other
party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each such party understands and has considered the implications of
this waiver, (iii) each such party makes this waiver voluntarily, and (iv) each
such party has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 5.15.

 

-19-



--------------------------------------------------------------------------------

Section 5.16. Arbitration. The parties agree that any dispute, controversy, or
claim arising out of or related in any way to this Agreement or any breach of
this Agreement, or to any matter relating to Executive’s employment with the
Company and his separation therefrom, including but not limited to any disputes
between Executive and employees and/or agents of Holdings, the Company and their
affiliates, shall be submitted to and decided by binding arbitration in (i) at
the election of Holdings, Philadelphia, PA or the county in which Holdings’ or
the Company’s headquarters are then located or (ii) if the Executive and
Holdings mutually agree in writing, any other location. Arbitration shall be
administered under the laws of the American Arbitration Association in
accordance with Commercial Arbitration Rules (“AAA”) in effect at the time the
arbitration is commenced. The arbitration will be held before a panel of three
arbitrators, unless the parties agree to have a single arbitrator hear the case.
To the extent not provided for in the AAA, the Arbitrator has the power to order
discovery upon a showing that discovery is necessary for a party to have a fair
opportunity to present a claim or defense. This Agreement to arbitrate covers
all grievances, disputes, claims, or causes of action that otherwise could be
brought in a federal, state, or local court or agency under applicable federal,
state, or local laws, arising out of or relating to Executive’s severance with,
including claims Executive may have against Holdings, the Company, their
Affiliates or against their officers, directors, supervisors, managers,
employees, or agents in their capacity as such or otherwise, or that Holdings or
the Company may have against Executive, provided, however, that nothing in this
Section 5.16 or otherwise shall prohibit Holdings, the Company or its Affiliates
from enforcing any matter set forth in Article IV in a court of competent
jurisdiction. Except as related to matters set forth in Article IV hereof, any
arbitral award determination shall be final and binding upon the parties.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. All proceedings and communications will be kept
confidential by the parties, their counsel and other agents, as well as by the
arbitrator. If any provision of this agreement to arbitrate is adjudged to be
void or otherwise unenforceable, in whole or in part, the void or unenforceable
provision shall be severed and such adjudication shall not affect the validity
of the remainder of this agreement to arbitrate. This agreement to arbitrate
shall survive the termination of Executive’s employment. It can only be revoked
or modified in writing signed by both parties that specifically states an intent
to revoke or modify this agreement to arbitrate.

Section 5.17. Further Assurances. Each party hereto agrees with the other party
hereto that it will cooperate with such other party and will execute and
deliver, or cause to be executed and delivered, all such other instruments and
documents, and will take such other actions, as such other parties may
reasonably request from time to time to effectuate the provisions and purposes
of this Agreement.

Section 5.18. Clawback. If Holdings is required to prepare an accounting
restatement due to the material noncompliance of Holdings, as a result of
misconduct, with any financial reporting requirement under the securities laws,
then, if the Executive is one of the individuals subject to automatic forfeiture
under Section 304 of the Sarbanes-Oxley Act of 2002, Executive will reimburse
Holdings or the Company for the amount required to be reimbursed under the
Sarbanes-Oxley Act of 2002. Holdings also may seek to recover by the provisions
of the Dodd-Frank Wall Street Reform and Consumer Protection Act or any other
clawback, forfeiture or recoupment provision required by applicable law. In
addition, this Agreement and the payments and benefits hereunder are subject to
forfeiture or other penalties pursuant to any clawback or forfeiture policy of
Holdings or the Company, as in effect from time to time.

 

-20-



--------------------------------------------------------------------------------

Section 5.19. Legal Review. The Executive hereby represents that the Executive
has had the opportunity to review this Agreement carefully and to consult with
counsel prior to the execution of this Agreement and that the Executive does
fully understand all the terms of this Agreement.

****************

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Severance Agreement as
of the date first written above.

 

PQ CORPORATION

 

By:  

/s/ William J. Sichko, Jr.

  Name:  William J. Sichko, Jr.   Title:    Vice President, Chief Administrative
Officer

EXECUTIVE

 

/s/ Belgacem Chariag

Belgacem Chariag

[Signature Page to PQ Corporation Severance Agreement]



--------------------------------------------------------------------------------

Execution Version

EXHIBIT A

FORM OF GENERAL RELEASE AND WAIVER OF CLAIMS

This General Release and Waiver of Claims (hereafter “Agreement”) is entered
into by and between PQ Corporation, a Pennsylvania corporation (the “Company”),
and Belgacem Chariag (the “Executive”) on [•].

In consideration of the mutual promises and covenants contained herein and the
Severance Agreement dated as of August 9, 2018 (the “Severance Agreement”), and
other good and valuable consideration, the receipt of which hereby is
acknowledged, the parties agree as follows:

Section 1. Release and Waiver of Claims. Effective as of [•], in consideration
of the payments, benefits, and other considerations provided to the Executive
under the Severance Agreement, the Executive, for the Executive and the
Executive’s family, heirs, executors, administrators, legal representatives, and
their respective successors and assigns (the “Related Parties”), hereby releases
and forever discharges the Company, and all of its parents, affiliates,
subsidiaries, divisions and joint ventures, and their respective officers,
directors, Executives, agents, parents, stockholders, representatives, employee
benefit plans and their successors and assigns (collectively, “Company
Entities”), from all rights, claims, demands, suits, causes of action of any
kind or nature whatsoever, known or unknown, in law or in equity the Executive
ever had, has or may have or which the Related Parties may have, arising at any
time on or before the date hereof, based on or arising out of the Executive’s
dealings with any Company Entity, including but not limited to any claims
arising out of the Executive’s employment with any Company Entity or the
termination of that employment, including without limitation any claims under
the Severance Agreement, or based on any services provided to any Company Entity
by the Executive other than pursuant to an employment relationship with any
Company Entity. This includes a release of any and all rights, claims or demands
the Executive may have, whether known or unknown, under the Age Discrimination
in Employment Act (“ADEA”), which prohibits age discrimination in employment;
Title VII of the Civil Rights Act of 1964, which prohibits discrimination in
employment based on race, color, national origin, religion or sex; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; or under
any other federal, state or local laws or regulations regarding employment
discrimination or termination of employment. This also includes a release by the
Executive of any claims for wrongful discharge or discrimination under any
statute, rule, regulation or under the common law, including, without
limitation, the Sarbanes-Oxley Act.

Section 2. Rights Not Released or Waived. This release is intended to be a
general release and excludes only those claims under any statute or common law
that Executive is legally barred from releasing. Executive understands that the
release does not include and the parties hereto expressly reserve: (i) any claim
that cannot be released or waived as a matter of law; (ii) any claim for or
right to vested benefits in accordance with the Company’s employee benefit plans
and equity arrangements, including but not limited to any pension or retirement
account benefits, but specifically excluding, among other plans, any other
severance plan or policy; (iii) any right to enforce any term of this Agreement
and any surviving provisions of the Severance Agreement; (iv) any claims based
on acts or events occurring after Executive signs this Agreement, except



--------------------------------------------------------------------------------

for claims arising from Executive’s employment or termination of employment with
Company, up to and through the date Executive signs this Agreement; (v) any
claims with respect to indemnification or coverage under directors’ and
officers’ liability insurance or any challenge to the validity of the Agreement;
(vi) any prohibition on the filing of a charge or complaint with, or testimony,
assistance or participation in, any investigation, proceeding or hearing
conducted by any federal, state or local governmental agency, including but not
limited to the Equal Employment Opportunity Commission (“EEOC”) and to report
violations of any law administered by the Occupational Safety and Health
Administration (“OSHA”), or make other disclosures protected under the
whistleblower provisions of state or federal law or regulation; or (vii) receive
any financial awards from OSHA or the SEC for reporting possible violations of
federal law or regulation in cases where the law prohibits employees from
waiving their rights to receive such payments.

Section 3. Affirmations. (a) Executive represents and agrees by signing this
Agreement that he has not been denied any leave or benefit requested, has
received the appropriate pay for all hours worked for Company and has no known
workplace injuries or occupational diseases.

(b) Executive further affirms that he has been paid and/or has received all
leave (paid or unpaid), compensation, wages, bonuses and/or commissions to which
Executive may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses and/or commissions are due to Executive, except as
provided under Article III of the Severance Agreement.

(c) If any administrative agency or court assumes jurisdiction of any charge,
complaint, proceeding or action including a claim or course of action released
in Section 1 of this Agreement, Executive agrees not to accept, recover or
receive any monetary damages or other relief from or in connection with such
claim or cause of action, including but not limited to from charges filed with
the EEOC.

(d) The separation pay being received by Executive is compensation that
Executive is not entitled to receive in the absence of this Agreement.

(e) Executive has returned to the Company all property and information belonging
to the Company, including, but not limited to the following (where applicable):
computers (desktop and laptop); phone; tablet; iPad; devices (including usb,
external hard drives, etc.); handheld devices; keys, access cards, passwords,
and/or ID cards; all electronically stored and paper copies of all financial
data, customer information, business plans and reports, and Company files; and
all records, customer lists, written information, forms, plans, and other
documents, including electronically stored information. Executive shall search
Executive’s electronic devices, device back-ups, residence, and automobile and
agrees that by signing below, Executive represents that Executive has returned
all such property in his possession or control.

(f) Executive acknowledges and agrees that he remains bound by the restrictions
contained in Article IV of the Severance Agreement.



--------------------------------------------------------------------------------

Section 4. Release and Waiver of Claims Under the Age Discrimination in
Employment Act. Executive acknowledges that the Company has encouraged the
Executive to consult with an attorney of the Executive’s choosing, at
Executive’s expense, and, through this Agreement, encourages the Executive to
consult with an attorney with respect to any possible claims the Executive may
have, including claims under the ADEA, as well as under the other federal, state
and local laws described in Section 1 hereof. Executive understands that by
signing this Agreement Executive is in fact waiving, releasing and forever
giving up any claim under the ADEA, as well as all other federal, state and
local laws described in Section 1 hereof that may have existed on or prior to
the date hereof.

Section 5. Waiting Period and Revocation Period. The Executive hereby
acknowledges that the Company has informed the Executive that the Executive has
up to “x” days to consider this Agreement and the Executive may knowingly and
voluntarily waive that “x” day period by signing this Agreement earlier.
Executive also understands that Executive shall have seven (7) days following
the date on which Executive signs this Agreement within which to revoke it by
providing a written notice of revocation to the Company by hand delivering or
mailing it to                 , 300 Lindenwood Drive, Valleybrooke Corporate
Center, Malvern, PA, 19355-1740, post-marked within the seven day period.

Section 6. Acceptance. To accept this Agreement, the Executive shall execute and
date this Agreement on the spaces provided and return a copy to the Company at
any time during the “x” day period commencing on the date hereof, without
extension of any kind (including by mutual agreement of the parties). This
Agreement shall take effect on the eighth day following the Executive’s
execution of this Agreement unless the Executive’s written revocation is
delivered to the Company within seven (7) days after such execution.

Section 7. Confidentiality. To the extent this Agreement and its terms are not
otherwise subject to public disclosure, Executive will keep this Agreement and
its terms (other than the fact that Executive was terminated on the Termination
Date) confidential and will not disclose such information to anyone other than
Executive’s immediate family and professional advisors, each of whom must, as a
condition to the disclosure, agree to keep the information confidential.
Executive will be responsible for any breach of this Section by Executive’s
immediate family members and professional advisors. Notwithstanding the
foregoing, this Agreement does not prohibit Executive from (a) providing
truthful testimony in response to compulsory legal process, (b) participating or
assisting in any investigation or inquiry by a governmental agency acting within
the scope of its statutory or regulatory jurisdiction, or (c) making truthful
statements in connection with any claim permitted to be brought by Executive
under Section 1. In addition, nothing in this Agreement limits, restricts or in
any other way affects the Executive’s communicating with any governmental agency
or entity, or communicating with any official or staff person of a governmental
agency or entity, concerning matters relevant to the governmental agency or
entity.

Section 8. No Disparagement. Executive has not from the date Executive was given
this Agreement and will not in the future make any defamatory or disparaging
statements to any third parties regarding the Company Entities, or any of their
employees, officers, or board members, as well as the Company’s products,
services and methods of operations. Notwithstanding the foregoing, this
Agreement does not prohibit Executive from (a) providing truthful testimony in
response to compulsory legal process, (b) participating or assisting in any
investigation or inquiry by a governmental agency acting within the scope of its
statutory or regulatory



--------------------------------------------------------------------------------

jurisdiction, or (c) making truthful statements in connection with any claim
permitted to be brought by Executive under Section 1. In addition, nothing in
this Agreement limits, restricts or in any other way affects the Executive’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity.

Section 9. No Admissions. Neither the execution of this Agreement nor the
performance of its terms and conditions shall be construed or considered by any
party or by any other person as an admission of liability or wrongdoing by
either party.

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be considered an original instrument and all of
which together will be considered one and the same agreement and will become
effective when all executed counterparts have been delivered to the respective
parties. Delivery of executed pages by facsimile transmission or e-mail will
constitute binding execution of this Agreement.

Section 11. Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the Company and its respective successors and assigns, and any
such successors and assigns shall be considered third-party beneficiaries of
this Agreement. Executive may not assign or transfer any payment obligations
under this Agreement.

Section 12. Severability. If any term, provision or paragraph of this Agreement
is determined by a court of competent jurisdiction to be invalid or
unenforceable for any reason, such determination shall be limited to the
narrowest possible scope in order to preserve the enforceability of the
remaining portions of the term, provision or paragraph, and such determination
shall not affect the remaining terms, provisions or paragraphs of this
Agreement, which shall continue to be given full force and effect.

Section 13. Further Assurances. Executive agrees to execute and deliver, after
the date hereof, without additional consideration, any additional documents, and
to take any further actions, as may be necessary to fulfill the intent of this
Agreement and the transactions contemplated hereby.

Section 14. Cooperation. Executive will (i) cooperate with the Company in all
reasonable respects concerning any transitional matters which require
Executive’s assistance, cooperation or knowledge, including communicating with
persons inside or outside the Company as directed by the Company, and (ii) in
the event that the Company (or any of its affiliates or other related entities)
becomes involved in any legal action relating to events which occurred during
Executive’s employment with the Company, cooperate to the fullest extent
possible in the preparation, prosecution or defense of their case, including,
but not limited to, the execution of affidavits or documents, testifying or
providing information requested by the Company. To the extent that Executive
incurs (i) travel-related expenses, (ii) out-of-pocket expenses, and/or
(iii) loss of wages as a result of Executive’s cooperation with the Company as
contemplated by this Section, the Company will reimburse Executive for such
expenses, provided they are reasonable and were approved by the Company in
advance.



--------------------------------------------------------------------------------

Section 15. Entire Agreement. This Agreement constitutes the complete and final
agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Agreement. All provisions and portions of this Agreement are
severable. If any provision or portion of this Agreement or the application of
any provision or portion of this Agreement shall be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this Agreement shall remain in full force and shall continue to be
enforceable to the fullest and greatest extent permitted by law.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

IN WITNESS WHEREOF, and with the intention of being legally bound hereby, the
Executive has executed this General Release and Waiver of Claims.

 

 

   

Date:                                                            
                                                       